department of the treasury washington dc contact person telephone number tn reference to t ep ra t5s date jan o1 internal_revenue_service legend individual a individual b individual cc individual d agreement e trust f trust g trust h ira k ira l state m state n corporation p corporation q a u e n t w t f t n i a f d h t in response to your request for a ruling dated submitted by your authorized representative this is september and a telephone conference held on december request a number of letter rulings under sec_401 408a facts and representations have been submitted in support of your request and b of the internal_revenue_code the following in which you individuals a and b were involved in an automobile accident in tndividual b died that same day individual a died several days later on t at the time of their deaths individuals a and b were state n on x xkkekkeee e eerkkekkkrkaeke eeeeee residents of state m state m's version of community_property law known as marital property they had executed agreement e on kkkketekee which in part stated that any interest in any deferred employment benefits individual_retirement_accounts iras shall only be owned by the titled spouse although individuals a and b were subject_to and annunities at the time of his death individual a owned ira k with corporation p as ira custodian this account had a date of death individual a's date of birth was at the time of his death individual a was years of value of approximately kekkkeeeeee age and had therefore not reached the required_beginning_date for distributions from iras and qualified_plans death individual b was the owner of ira l with corporation q as ira custodian approximately e eeeeee age and she had therefore not reached the required_beginning_date for distributions from iras and qualified_plans 6ocatl the time of her death individual b was years of individual b's date of birth was teeex this account had a date of death value of at the time of her the beneficiary designation for ira k names individual b as the primary beneficiary and further names trust f as the contingent beneficiary names individual a as the primary beneficiary and trust f as the contingent beneficiary the beneficiary designation for ira l on kkeeekehreek tndividuals a and b signed trust f under trust f individuals a and b are the initial trustees death of either individual a or b_trust f provides that two trusts are to be created trust g and trust h to serve as the sole trustee of the trusts the surviving_spouse is upon the trust f states in article iii b c that trust h or trust g shall be funded with a fractional share sufficient to eliminate or minimize the federal estate_tax provision is the specific wording of that as follows the smallest fractional share of the remaining c trust estate that if added to the total value for federal estate_tax purposes of all other interests in property that pass or have passed from the deceased spouse to or in trust for the surviving_spouse and if includible in the deceased spouse's gross_estate for federal estate_tax purposes and qualified for the marital_deduction will entirely eliminate or reduce to the maximum possible extent any federal estate_tax at the death of the deceased spouse after taking into account all available deductions taken in determining the federal estate_tax payable by reason of the death of the deceased spouse the net value of all other_property whether is given under this instrument and whether it it passes or has passed to or in trust for the surviving_spouse so that it deceased spouse's gross_estate and qualifies for the federal estate_tax_marital_deduction is included in the all credits allowed for federal estate_tax purposes provided that the federal credit for it being our intention state_death_taxes shall only be considered to the extent that its use does not cause the payment of any state estate_tax however that the state_death_tax_credit available to the deceased spouse's estate for the payment of any state inheritance_tax be fully taken into account in determining the size of the survivor's trust even if use of the credit causes an increase in the amount of inheritance_tax payable and provided no credit shall be taken into account in determining the size of the survivor's trust if the credit shall result in the disallowance of the marital_deduction upon the death of either individual a or individual b_trust g became irrevocable pursuant to the provisions of article vii c of trust f which states as follows the surviving trust g may not be on the deceased spouse's death spouse may amend revoke or terminate the survivor's trust amended revoked or terminated except as provided in paragraph v h spouse's death none of the trusts may be amended revoked or terminated except as provided in paragraph v h of the survivor's trust the trustee shall promptly deliver to the surviving_spouse all or the designated portion of the survivor's trust assets on revocation or termination on the surviving trust f further provides in article iv c as follows if and to the upon the surviving spouse's death extent that the surviving_spouse shall not have effectively disposed of all property of the survivor's trust through a valid and effective exercise of a power_of_appointment all of the remaining assets of the survivor's trust shall be distributed to the trustee of be added to the thereafter held administered and distributed as part of the to trust f assets and to be trust f trust f neither individual a nor individual b executed a power_of_appointment_trust f provided in article v c that after the surviving the trustee shall divide trust g spouse's death when there is no living child of ours under the age of into equal shares so that there will be one share for each of our children who is then living and one share for each of our children who has been deceased and is survived by then living issue a trust f provides in article v a that the net_income shall be distributed to any one or more of the surviving_spouse and our issue state that distributions of principal may be made to the same group for maintenance education support and health specifically included in the list of ascertainable standards provisions in sec_25_2514-1 of the income_tax regulations therefore distribution of principal from trust f governed by ascertainable standards whereas distribution of income from the trust f this same section goes on to a group consisting of these words are is not is trust f further provided in article v d that the principal shall be distributed to the child as follows one half to the child when he or she has reached the age of balance when he or she has reached the age of their deaths individuals a and b had two children both of whom were living and over the age of at the time of and the trust f and trust g are valid trusts under the laws of state m on ktkkkeeekkeek ag permitted by state m law the personal the first disclaimer disclaims any and all interest representatives of individual a's estate executed two disclaimers on his behalf that individual a or his estate may have now or in the future in and to ira l at corporation p through corporation q with a fair_market_value of approximately rrr kerr on tet ki investment return attributable thereto a brokerage account registered in individual b's name ek ooand any subsequent this disclaimer was delivered to the appropriate party on the second disclaimer disclaims keekeekkkkkkkkekek individual a may have had in any fiduciary or other capacity including but not limited to income as the appointed trustee of trust g created under trust f to receive or direct the payment or distribution of any income from said trust g trust g under trust f individual a's appointment as trustee of the right to direct distribution of any rights and the second disclaimer was delivered to the appropriate party on kkkkkkkkkek state m law provides that a person's right to disclaim property survives the person's death and may be exercised by that person's personal representative or special administrator upon receiving approval from the court having jurisdiction over the person's estate after hearing upon notice to all persons interested in the disclaimed property both disclaimers have been approved by the court having jurisdiction over individual a's estate the personal_representatives of individual a's estate have disclaimed any interest which individual a or his estate may be entitled to receive from ira l by the court in which individual a's estate is pending and has been delivered to the plan_administrator for ira l this disclaimer has been approved copies of trust f and information required to be provided to the plan administrators prior to the end of nine months after the death of individuals a and b pursuant to sec_1 a -1 q a d-7 of the proposed income_tax regulations have provided trust purposes and intents have been satisfied the trustees may decide to terminate trust f when all in fact been so individuals a and b were survived by two adult children individuals c and d both of whom are beneficiaries of trust g and are identifiable by the terms of trust g beneficiaries is less than years of age d would like to have separate and equal shares of iras k and l created for each of them and transferred in trustee-to-trustee transfers to separate ira trustees to allow for management according to the individual beneficiary's investment objectives upon in-kind distribution of the inherited iras beneficiaries would like to convert such new iras to roth iras individuals c and each of these the two based upon the above information your authorized representative has requested the following rulings that the disclaimers executed on behalf of individual a and his estate are qualified disclaimers as that term is defined in sec_2518 of the internal_revenue_code that trust f satisfies sec_1 a -1 q a d-5 and d-6 of the proposed_regulations in that individuals c and d are designated beneficiaries of iras k and l for purposes of determining the distribution period under sec_401 internal_revenue_code of the that distributions from iras k and l to trust f will qualify as exceptions to the five-year rule under sec_401 a b iii made over the time period measured by the life expectancy of individual c life expectancy the designated trust_beneficiary with the shortest of the code allowing such distributions to be that the creation of two equal ira subaccounts for the two beneficiaries individuals c and d will not affect the tax deferred status of the funds and will not be treated as distribution a taxable s that the trustee-to-trustee transfer of the existing iras k and l iras payment or distribution of taxable funds to the beneficiaries and is not a rollover_contribution prohibited by code sec_408 da cc to new ira accounts will not constitute the that subsequent to the trustee-to-trustee transfers of the ira assets as described above the two trust beneficiaries individuals c and d will each be allowed to take distributions da from their respective separate new iras over the life expectancy of individual c the older of the two trust beneficiaries that subsequent to the trustee-to-trustee transfers of the ira assets as described above and the termination of trust f the new iras will satisfy the requirements under sec_408 a and d c of the code that the beneficiaries will be allowed to convert their inherited iras to roth iras sec_2518 of the code provides that if a person makes a qualified_disclaimer with respect to any interest in property subtitle b relating to the estate gift and generation-skipping_transfer taxes interest had never been transferred to such person shall apply with respect to such interest as if the sec_2518 of the code provides that the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if- such refusal is in writing such writing is received by the transferor of the interest the transferor's legal_representative or the holder of the legal_title to the property to which the interest related not later than the date which is a interest in such person is made or b the day on which such person attains age the date on which the transfer creating the months after the later of- such person has not accepted the interest or any of its benefits and a result of such refusal the interest passes as without any direction on the part of the person making the disclaimer and passes either- a b disclaimer to the spouse of the decedent or to a person other than the person making the sec_2518 of the code requires that a disclaimer be made within nine months of the date of the transfer creating the interest with respect to transfers made by a decedent at death or transfers that become irrevocable at death creating the interest occurs on the date of the decedent's death even if an estate_tax is not imposed on the transfer see sec_25_2518-2 of the income_tax regulations the transfer sec_25_2518-2 of the regulations provides that if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by such person in the exercise of under this rule fiduciary powers to preserve or maintain the disclaimed property shall not be treated as an acceptance of such property or any of its benefits also a beneficiary may direct the harvesting of general maintenance of a wholly discretionary power to direct the enjoyment of the disclaimed interest beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercised or retains a discretionary power to allocate enjoyment of that interest among members of a designated class for example a fiduciary's disclaimer of a for example an executor who is a crop or the a fiduciary however cannot retain a home under sec_25_2518-2 of the regulations in order to constitute a qualified_disclaimer the disclaimed interest must pass without any direction on the part of the person making the disclaimer to a person other than the disclaimant requirements of a qualified_disclaimer under sec_2518 of the code are not satisfied if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard the sec_25_2518-3 of the regulations provides that the disclaimer of all or of an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property each interest in property that is separately created by the transferor is treated as a separate interest for example if any income_interest in securities is bequeathed to a for life then to b for life with remainder_interest in such securities bequeathed to a's estate and if the remaining requirements of sec_2518 b are met interest or the remainder or an undivided portion of either interest_income interest for a certain number of years a could not however make a qualified_disclaimer of the a could make a qualified_disclaimer of either the income in general in revrul_90_110 c b a trustee executed a decedent's_estate a declaration the beneficiary neither consented to the and delivered to the executor of to disclaim the power to invade corpus for the benefit of a specific beneficiary trustee's disclaimer declaration nor made an individual disclaimer the decedent's will did not authorize the trustee to make such a disclaimer and the disclaimer was not valid under state law rul holds that if capacity disclaims a power to invade trust corpus for the benefit of a specific beneficiary and the disclaimer is ineffective under state law of sec_2518 of the code the disclaimer is not a qualified_disclaimer for purpose a trustee acting solely in a fiduciary rev in the present case the personal_representatives of individual a's estate have executed two written disclaimers on his qti the second one disclaimer disclaims any and all interest that behalf individual a or his estate may have to ira l disclaimer disclaims any rights individual a may have had in any fiduciary or other capacity including but not limited to right to receive or direct distribution of income as the appointed trustee of trust g created under trust f as well as individual a's appointment as trustee of trust g approved by the court having jurisdiction over individual a's estate and both have been delivered to the appropriate party individual a did not accept any benefits from the disclaimed property and the disclaimers are valid under state m law generally the disclaimer of purposes of sec_2518 of the code however in view of the fact that individual a_trust beneficiary has disclaimed all beneficial_interest in both the corpus and the income of the trust such disclaimers will be effective to terminate all of individual a's interests in the trust and will constitute qualified disclaimers for purposes of sec_2518 of the code a trustee is not effective for both disclaimers have been see rev_rul in his capacity as the therefore with respect to your first ruling_request we find that the disclaimers executed on behalf of individual a and his estate are qualified disclaimers as that term is defined in sec_2518 of the internal_revenue_code sec_408 of the internal_revenue_code generally provides that under regulations prescribed by the secretary_of_the_treasury rules similar to the rules of sec_401 code and the incidental death_benefit requirements of sec_401 individual for whose benefit the trust is maintained shall apply to the distribution of the entire_interest of an of the sec_1_408-8 q a a-1 of the proposed income_tax regulations states that individual retirement plans are subject_to the distribution rules for qualified_plans provided in sec_401 income_tax regulations of the code and sec_1 a -1 of the proposed sec_401 a b ii of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan provides that of the employee's interest has begun in accordance with subparagraph a ii distributed within five years after the death of such employee the entire_interest of the employee will be if an employee dies before the distribution sec_401 b iii of the code provides an exception to the above referenced 5-year rule under the exception any portion of an employee's interest payable to a designated_beneficiary which is to be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary may be distributed beginning not later than year after the date of the so employee's death or such later date as the secretary may by regulations prescribe sec_401 e of the code defines the term designated_beneficiary as any individual designated as employee a beneficiary by the sec_1 a -1 q a d-2a a of the proposed_regulations provides in part beneficiaries for purposes of sec_401 of the code person who is not an individual such as the employee's estate may not be a designated_beneficiary that that only individuals may be designated a sec_1 a -1 q a d-2a b of the proposed_regulations provides in part and e-5 e if as treated as having no beneficiary for purposes of sec_401 a of the code that except as otherwise provided in d-5 d-6 a person other than an individual is designated an employee's benefit the employee will be a beneficiary of sec_1 a -1 q a d-5 a of the proposed_regulations that in the case in which a_trust is named as provides in part beneficiary of an employee all beneficiaries of the trust with respect to the trust's interest in the employee's benefit are treated as having been designated as beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 as of the later of the ii date on which the trust is named as beneficiary or the employee's required_beginning_date law the trust is irrevocable are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable from the trust instrument within the meaning of d-2 is provided to the plan the beneficiaries of the trust who or would be except for the fact that there is no corpus a copy of the trust instrument of the code if the trust is a valid trust under state and sec_1 a -1 q a d-5 b of the proposed_regulations that pursuant to d-2a only an individual may be provides in part a designated_beneficiary the designated_beneficiary even though the trust is named as beneficiary met trust will be treated as paid to the beneficiaries of the trust with respect to the trust's interest in the employee's benefit for purposes of sec_401 distributions made to the however if the requirements in paragraph a consequently a_trust itself may not be are a sec_1 a -1 q a d-6 of the proposed_regulations further provides that in the case in which a_trust is named as beneficiary of an employee all beneficiaries of the trust with respect to the trust's interest in the employee's benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 a b iii and sec_1 a -1 iv q a d-5 and other applicable_requirements of the code if the requirements of -10- of the specified date are satisfied as satisfied distributions to the trust for purposes of sec_401 will be treated as being paid to the appropriate beneficiary of the trust with respect to the trust's interest in the employee's benefit beneficiary of an employee and if d-5 are not satisfied the employee will be treated as not having a designated_beneficiary under the plan however if a_trust is named as the requirements referenced in if the requirements are a sec_1 a -1 q a d-7 b of the proposed_regulations that by the ninth month beginning after provides in relevant part the death of the employee the trustee of the trust must either provide the plan_administrator with a final list of all of the beneficiaries of the trust including contingent and remainderman beneficiaries with a description of the conditions of their entitlement as of the date of death and certify that of the trustee's knowledge this list is correct and complete or provide the plan_administrator with a copy of the actual trust document for the trust that is named as employee under the plan as of the employee's date of death a beneficiary of the to the best sec_1 a -1 q a e-5 a of the proposed_regulations provides in relevant part individual is designated as employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period a beneficiary with respect to an that if more than one sec_1 a -1 q a h-2 a of the proposed_regulations that except as otherwise provided in provides in pertinent part paragraphs b divided into separate_accounts or segregated shares in the case of a defined_benefit_plan shares will be aggregated for purposes of satisfying the rules in sec_401 a if an employee's benefit under a plan is the separate_accounts or segregated c and sec_1 a -1 q a h-2 b of the proposed_regulations the designated beneficiaries with respect to a separate provides in pertinent part that if death account differ from the beneficiaries with respect to other separate_accounts such separate_account need not be aggregated with other separate_accounts for purposes of sec_401 a as of the employee's date of sec_1 a -1 q a h-2a of the proposed_regulations provides that a separate_account in an individual_account is portion of an employee's benefit determined by an acceptable separate_accounting including allocating investment gains and losses and contributions and forfeitures on a pro_rata basis in a reasonable and consistent manner between such portion and any other_benefits a revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee does not result in such funds being paid or distributed to the participant this revenue_ruling further provides that in the absence of payment or distribution the transfer would not be a rollover_contribution because such funds are not within the direct control and use of the participant and that this conclusion would apply whether the bank trustee initiates or the ira participant directs the transfer of funds in this case trust f meets the requirements applicable to trusts in sec_1 a -1 q a d-2a d-5 and d-6 of the proposed_regulations with respect to its status as beneficiary of iras k and l although only individuals such as individuals c and d in this case may be designated beneficiaries for purposes of sec_401 iras k and l which had not yet begun at the time of death of individuals a and b will be made over the life expectancy of individual c expectancy in accordance with sec_1 a -1 q a e- sec_5 b the designated_beneficiary with the shortest life of the proposed_regulations of the code a named distributions from and therefore with regard to ruling_request two we conclude that trust f satisfies sec_1 proposed_regulations in that individuals c and d are designated beneficiaries of iras k and l for purposes of determining the distribution period under sec_401 code a -1 q a d-5 and d-6 of the of the internal revenue with regard to ruling_request three we conclude that distributions from iras k and l to trust f will qualify as exceptions to the five-year rule under sec_401 b iii the code allowing distributions over the time period measured by the life expectancy of individual c beneficiary with the shortest life expectancy the designated trust of with respect to ruling requests four and five there is no prohibition against the creation of subaccounts within the iras representing the individual interests of multiple beneficiaries in this case the new iras will be maintained in the name of the deceased ira participants individuals a and b segregation into subaccounts of the interests of multiple beneficiaries by the ira custodian at the request of the beneficiaries does not affect the character or qualifications of the trustees or of the iras render any beneficiary's interest in such an ira forfeitable and does not subject the the beneficiaries to any_tax consequences in and of itself as long as the iras are maintained in the name of individual a individuals c and d satisfy the special rules provided in sec_1 principles established in revrul_78_406 c b a -1 q a h-2 and h-2a of the proposed_regulations and the the two equal subaccounts created for the act of segregation does not and the mere here lui therefore with regard to ruling_request four we conclude that the creation of two equal ira subaccounts for the two beneficiaries will not affect the tax deferred status of the funds and will not be treated as with regard to ruling_request five transfer of the existing iras constitute the payment or distribution of taxable funds to the beneficiaries and is not a rollover_contribution that would be prohibited by code sec_408 c are maintained in the name of the deceased ira participants individuals a or b respectively we conclude that the trustee-to-trustee as long as the new iras a taxable_distribution to new iras will not iras k and l with respect to ruling_request six in accordance with section of the proposed_regulations if more a -1 q a e-5 a than one individual is designated as beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period that subsequent to the trustee-to-trustee transfers of the ira assets as described above the two trust beneficiaries will each be allowed to take distributions from their respective separate iras over the life expectancy of individual c trust beneficiaries therefore we conclude with regard to ruling_request six a beneficiary the designated the older of the two sec_408 of the code provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be the manner provided under sec_72 in sec_408 of the code provides that sec_408 da does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 a and d b sec_408 a i of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received is paid into an ira for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution sec_408 c i of the code provides in part the case of an inherited ira sec_408 any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution shall not apply to that in sec_408 c ii of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the yk death of another individual and such individual was not the surviving_spouse of such other individual sec_1_408-8 q a a-4 of the proposed_regulations provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account sec_408a of the code added by sec_302 of the taxpayer_relief_act_of_1997 public law the roth_ira as a new type of individual_retirement_plan stat established sec_408a of the code provides that the term qualified_rollover_contribution means a rollover_contribution to a roth_ira from another such account or from an individual_retirement_plan but only if such rollover_contribution meets the requirements of sec_408 d sec_1_408a-4 of the proposed_regulations provides rules relating to the conversion of traditional iras into roth iras under sec_1_408a-4 any amount converted from a non-roth ira to a roth_ira is treated as distributed from the non-roth ira and rolled over to the roth_ira regardless of the actual means by which the conversion is effected the conversion amount is generally includible in gross_income for the year of the conversion under sec_408 must be a qualified_rollover_contribution under sec_408a and therefore must satisfy sec_408 however the conversion amount and d of the code with respect to ruling_request seven trustee-to-trustee transfers from iras k and l will be made to the new iras established by individuals c and d respectively although for the benefit of individuals c and d in the name of either individual a or individual b ira participants sec_408 distributions will be made from the new iras over the life expectancy of individual c beneficiaries and such amounts will be included in gross_income by individuals c and d you have represented that and a the deceased in accordance with of the code minimum required the older of the two trust will be maintained the new iras thus with regard to ruling_request seven we conclude that subsequent to the trustee-to-trustee transfers of the ira assets as described above and the termination of trust f satisfy the requirements of sec_408 code the new iras will and d c of the with respect to ruling_request eight iras k and l are treated as inherited iras in accordance with sec_408 the code eligible for treatment as sec_408a and sec_408 the proposed_regulations a distribution from such an ira to a non-spouse is not a qualified_rollover_contribution under and sec_1_408a-4 of therefore with regard to ruling_request c ii of of the code of eight we conclude that the beneficiaries will not be allowed to convert their inherited iras to roth iras this ruling letter is based on the assumption that all of the iras referenced herein meet the requirements of sec_408 of the code at all times relevant to the transactions described in accordance with a power_of_attorney on file with this office this letter is being sent to your authorized representative alan pipkin manager mployee plans technical group tax_exempt_and_government_entities_division enclosures notice of intention to disclose deleted copy of letter
